Citation Nr: 1751028	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the left upper extremity, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a neurological disability of the right upper extremity, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to October 1965 and from June 1967 to November 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

In April 2014, the Veteran presented testimonial evidence at a "Travel Board" hearing held at his local RO before the undersigned Veterans Law Judge.  A copy of the transcript from that hearing is of record.

The Board remanded the issue for further development in June 2015.  The appeals have since been returned to the Board for appellate review.

The United States Court of Appeals for Veterans Claims ("the Court") addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Although the Veteran identified "peripheral neuropathy" when raising his claim in July 2010, he also specified that VA treatment providers prescribed him gabapentin for his neuropathy, and has consistently described symptoms of numbness and tingling, as well as painful burning sensation in both of his hands and fingers.  Evidence of record further indicates that the Veteran may suffer from a nerve compression disorder (carpal tunnel syndrome) potentially causing his described symptoms.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition, but rather, sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).   In light of the Court's decisions in Clemons and Brokowski, the Board has recharacterized the relevant issues on appeal as entitlement to service connection for neurologic disorders of the left and right upper extremities, to include as secondary to service-connected diabetes mellitus.  This will provide the most favorable review of the claims in keeping with the Court's holdings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found necessary in order to ensure the Veteran is afforded due process in adjudication of his appeal.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains VA examination reports from June 2011, October 2015, and April 2017, all finding that the Veteran did not have diabetic peripheral neuropathy affecting either upper extremity.  The Board finds, however, that these opinions are inadequate, inasmuch as there is evidence of record indicating that the Veteran may now suffer or has suffered from carpal tunnel syndrome (CTS) during the relevant claim period, but no opinion as to the likelihood that the Veteran's diabetes mellitus caused or aggravated such disorder has been provided.  The National Institute of Health's Carpal Tunnel Syndrome Factsheet notes that "persons with diabetes or other metabolic disorders that directly affect the body's nerves and make them more susceptible to compression" are at high risk of developing CTS.  The Board therefore finds that a supplemental medical opinion-based on full review of the record and supported by a clearly explained rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As the Board is remanding these issues for further development, the AOJ should ensure that updated VA treatment records are associated with the record while the appeals are in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's updated and outstanding VA treatment records, including those from April 2017 to present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and federal facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's VA claims file to a suitably qualified medical professional, ideally one with a specialty and/or particular training in neurology, for a supplemental medical opinion as to the nature and etiology of any disability manifesting in the Veteran's reported symptoms of numbness, tingling, and burning painful sensations in his bilateral hands and fingers.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review, and must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this medical opinion.  

If after review of the file it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Considering the lay and medical evidence of record, the reviewer should address the following:
 
a.  Provide a diagnosis for any and all disabilities present at any time during the relevant appeal period (July 2010 to present) manifesting in the Veteran's described tingling, numbness, and burning pain of the hands and fingers. 

The reviewer should specifically confirm or rule out diagnoses of diabetic peripheral neuropathy and carpal tunnel syndrome.  If ruled out, the reviewer should provide a detailed explanation citing to relevant evidence of record and explaining the medical basis for such conclusion (e.g. describing what medical findings would demonstrate that the Veteran had such diagnosis, and what evidence of record precludes such a finding).  

b.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused at least in part by the Veteran's service-connected diabetes mellitus.

The reviewer's attention is directed to the National Institute of Health's Carpal Tunnel Syndrome Factsheet, stating that "persons with diabetes or other metabolic disorders that directly affect the body's nerves and make them more susceptible to compression" are at high risk of developing CTS.  (https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Carpal-Tunnel-Syndrome-Fact-Sheet)

c.  For any diagnosis identified above, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was aggravated (worsened beyond the normal progression of the disorder) by the Veteran's diabetes mellitus, its residuals, and/or any treatment of such.  

If it is determined that a disorder manifesting in upper extremity neurological symptoms has been aggravated by a service-connected disability and/or its treatment, the examiner should quantify the approximate level of disability, or baseline, before the onset of aggravation, to the extent possible. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

3.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the above, conduct any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claims of entitlement to service connection for a neurological disability of the left and right upper extremities, to include as secondary to service-connected diabetes mellitus.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




